Citation Nr: 1533190	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from October 1959 to March 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO, inter alia, denied a claim for a compensable rating for bilateral hearing loss.  

In January 2015, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

In February 2015, the Board remanded the instant claim to the Appeals Management Center (AMC) for further action, to include additional development of the evidence.  After accomplishing further action, the AMC issued a May 2015 supplemental statement of the case (SSOC), reflecting the continued denial of the Veteran's claim.  The AMC then returned this matter to the Board for further appellate consideration.

The Board notes that, in approximately April 2015, the Veteran declined to be scheduled for a VA examination and orally informed the Palm Beach Medical Center that he wished to withdrawn his claim.  Thereafter, in an April 2015 letter, the RO requested that the Veteran complete a form indicating whether he wished to withdraw his appeal.  The Veteran did not respond to this letter.  As the Veteran's intention to withdraw his appeal has not been confirmed in writing, the instant matter remains on appeal.  See 38 C.F.R. § 20.202 (2014).

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals documents are either duplicative of those contained in the VBMS file or are irrelevant to the issue on appeal.

For reasons expressed below, the matter on appeal is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.   

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The Board, in its February 2015 remand, instructed the AOJ to send the Veteran and his representative a letter requesting that the Veteran provide sufficient information to obtain any additional evidence pertinent to the claim on appeal.  The Board also instructed the AOJ to obtain any additional evidence identified by the Veteran in accordance the current procedures set forth in 38 C.F.R. § 3.159 (2014).  Finally, the Board instructed that a VA audiology evaluation was to be conducted to determine the current nature and severity of the Veteran's service-connected bilateral hearing loss.

While the AOJ attempted to schedule such an evaluation in April 2015, a notation from the Palm Beach Medical Center indicates that the Veteran declined to appear for such examination.  The Board also notes that the Veteran has not requested that this hearing be rescheduled.  Further, in a March 2015 letter, the AOJ asked the Veteran to identify the names, addresses and approximate dates of any treatment or to complete a General Release for Medical Provider Information (VA Form 21-4142a) so that VA may obtain any private treatment records.  The Veteran, in a statement received in June 2015, indicated that he had undergone a hearing test at the VA in Boca Raton, Florida and that such testing was performed by Dr. K.  However, there is no indication that these records were requested or obtained by the AOJ.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Boca Raton Community Based Outpatient Clinic records of pertinent treatment of the Veteran, to include any hearing tests performed by Dr. K., following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

Also while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim  on appeal.  Adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Boca Raton Community Based Outpatient Clinic, to include any hearing tests conducted by Dr. K. Follow the procedures set forth in 38 C.F.R.§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a  letter requesting that the Veteran  provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged rating of the disability, pursuant to Hart (cited above), is appropriate.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




